UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22169 Dreyfus Institutional Reserves Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 03/31/2013 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Institutional Reserves Money Fund March 31, 2013 (Unaudited) Negotiable Bank Certificates of Deposit33.9% Principal Amount ($) Value ($) Bank of Montreal (Yankee) 0.34%, 11/15/13 50,000,000 a 50,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.24%, 4/8/13 100,000,000 100,000,000 Canadian Imperial Bank of Commerce (Yankee) 0.49%, 4/1/13 100,000,000 a 100,000,000 Credit Suisse New York (Yankee) 0.33%, 4/2/13 50,000,000 50,000,000 JPMorgan Chase Bank, N.A. 0.20%, 7/1/13 50,000,000 50,000,000 Mizuho Corporate Bank (Yankee) 0.23%, 6/12/13 100,000,000 100,000,000 Nordea Bank Finland (Yankee) 0.24%, 8/1/13 100,000,000 100,000,000 Norinchukin Bank (Yankee) 0.27%, 4/26/13 50,000,000 50,000,000 Rabobank Nederland (Yankee) 0.27%, 7/16/13 100,000,000 100,000,000 Sumitomo Mitsui Trust Bank (Yankee) 0.23% - 0.24%, 4/23/13 - 4/30/13 125,000,000 b 125,000,000 Toronto Dominion Bank (Yankee) 0.19% - 0.28%, 5/1/13 - 7/22/13 120,250,000 120,255,342 Total Negotiable Bank Certificates of Deposit (cost $945,255,342) Commercial Paper20.6% ANZ International Ltd. 0.27%, 6/3/13 100,000,000 b 99,952,750 ASB Finance Ltd. 0.33%, 6/13/13 25,000,000 a,b 25,000,000 Bank of Nova Scotia 0.08%, 4/1/13 125,000,000 125,000,000 Commonwealth Bank of Australia 0.34%, 6/3/13 100,000,000 a,b 100,000,000 National Australia Bank 0.29%, 5/9/13 100,000,000 a 100,000,000 UBS Finance (Delaware) Inc. 0.22%, 5/7/13 100,000,000 99,978,000 Westpac Banking Corp. 0.33%, 4/1/13 25,000,000 a,b 25,000,000 Total Commercial Paper (cost $574,930,750) Asset-Backed Commercial Paper10.7% FCAR Owner Trust, Ser. II 0.21%, 6/10/13 100,000,000 99,959,167 Northern Pines Funding LLC 0.21%, 4/9/13 100,000,000 b 99,995,333 Regency Markets No. 1 LLC 0.18%, 4/22/13 100,000,000 b 99,989,500 Total Asset-Backed Commercial Paper (cost $299,944,000) Time Deposits14.2% Bank of America N.A. (Grand Cayman) 0.01%, 4/1/13 127,000,000 127,000,000 Northern Trust Co. (Grand Cayman) 0.04%, 4/1/13 95,000,000 95,000,000 Skandinaviska Enskilda Banken (Grand Cayman) 0.13%, 4/1/13 50,000,000 50,000,000 Swedbank (Grand Cayman) 0.08%, 4/1/13 125,000,000 125,000,000 Total Time Deposits (cost $397,000,000) U.S. Government Agency1.8% Federal Home Loan Mortgage Corp. 0.17%, 6/18/13 (cost $49,981,583) 50,000,000 c U.S. Treasury Notes6.9% 0.08% - 0.13%, 9/30/13 (cost $191,339,146) 190,000,000 Repurchase Agreements11.8% ABN AMRO Bank N.V. 0.16%, dated 3/28/13, due 4/1/13 in the amount of $220,003,911 (fully collateralized by $27,000,000 U.S. Treasury Bills, due 7/11/13, value $26,995,140, $19,525,400 U.S. Treasury Bonds, 3.75%-6%, due 2/15/26-8/15/41, value $24,073,801, $247,300 U.S. Treasury Inflation Protected Securities, 3.38%, due 4/15/32, value $521,729 and $168,372,000 U.S. Treasury Notes, 0.13%-2.63%, due 4/15/13-8/15/20, value $172,809,408) 220,000,000 220,000,000 TD Securities (USA) LLC 0.14%, dated 3/28/13, due 4/1/13 in the amount of $110,001,711 (fully collateralized by $27,520,000 U.S. Treasury Bills, due 5/16/13, value $27,516,945, $17,382,600 U.S. Treasury Inflation Protected Securities, 0.75%, due 2/15/42, value $18,598,478 and $62,787,100 U.S. Treasury Notes, 2.38%-4%, due 6/30/13-3/31/16, value $66,084,678) 110,000,000 110,000,000 Total Repurchase Agreements (cost $330,000,000) Total Investments (cost $2,788,450,821) % Cash and Receivables (Net) .1 % Net Assets % a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2013, these securities amounted to $574,937,583 or 20.6% of net assets. c The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of companies. At March 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of March 31, 2013 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 2,788,450,821 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Institutional Reserves Treasury Fund March 31, 2013 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills36.3% of Purchase (%) Amount ($) Value ($) 4/11/13 0.14 100,000,000 99,996,111 4/25/13 0.07 150,000,000 149,993,000 6/13/13 0.09 100,000,000 99,981,750 8/29/13 0.13 100,000,000 99,945,834 Total U.S. Treasury Bills (cost $449,916,695) U.S. Treasury Notes18.2% 4/30/13 0.22 25,000,000 25,057,965 7/15/13 0.12 100,000,000 100,255,330 9/16/13 0.12 50,000,000 50,142,796 10/31/13 0.15 50,000,000 50,028,129 Total U.S. Treasury Notes (cost $225,484,220) Repurchase Agreements45.4% ABN AMRO Bank N.V. dated 3/28/13, due 4/1/13 in the amount of $150,002,667 (fully collateralized by $76,363,400 U.S. Treasury Inflation Protected Securities, 0.63%-2%, due 7/15/21-1/15/26, value $90,422,336 and $59,691,900 U.S. Treasury Notes, 2.13%, due 8/15/21, value $62,577,691) 0.16 150,000,000 150,000,000 Barclays Capital, Inc. dated 3/28/13, due 4/1/13 in the amount of $73,001,217 (fully collateralized by $73,000,000 U.S. Treasury Strips, due 8/15/13-2/15/43, value 0.15 73,000,000 73,000,000 BNP Paribas dated 3/28/13, due 4/1/13 in the amount of $100,001,667 (fully collateralized by $98,179,400 U.S. Treasury Notes, 1.50%, due 6/30/16, value 0.15 100,000,000 100,000,000 Citibank, NA dated 3/28/13, due 4/1/13 in the amount of $110,001,467 (fully collateralized by $112,459,800 U.S. Treasury Notes, 0.25%-2.50%, due 4/30/15-8/15/22, value $112,200,042) 0.12 110,000,000 110,000,000 Deutsche Bank Securities Inc. dated 3/28/13, due 4/1/13 in the amount of $50,000,833 (fully collateralized by $50,797,300 U.S. Treasury Notes, 0.75%, due 12/31/17, value 0.15 50,000,000 50,000,000 Goldman, Sachs & Co. dated 3/28/13, due 4/1/13 in the amount of $50,000,556 (fully collateralized by $39,441,000 U.S. Treasury Inflation Protected Securities, 2%, due 1/15/14, value $51,000,109) 0.10 50,000,000 50,000,000 Morgan Stanley dated 3/28/13, due 4/1/13 in the amount of $30,000,567 (fully collateralized by $20,743,800 U.S. Treasury Bonds, 6.13%, due 11/15/27, value 0.17 30,000,000 30,000,000 Total Repurchase Agreements (cost $563,000,000) Total Investments (cost $1,238,400,915) % Cash and Receivables (Net) .1 % Net Assets % At March 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of March 31, 2013 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 1,238,400,915 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. The fund may also jointly enter into one or more repurchase agreements with other Dreyfus managed funds in accordance with an exemptive order granted by the SEC pursuant to section 17(d) and Rule 17d-1 under the Act. Any joint repurchase agreements must be collateralized fully by U.S. Government securities. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Institutional Reserves Treasury Prime Fund March 31, 2013 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills87.8% of Purchase (%) Amount ($) Value ($) 4/4/13 0.07 299,000,000 298,998,259 4/11/13 0.06 7,000,000 6,999,883 4/18/13 0.08 26,000,000 25,998,970 4/25/13 0.06 35,340,000 35,338,545 5/2/13 0.07 94,000,000 93,994,730 5/30/13 0.11 74,000,000 73,987,053 8/22/13 0.10 11,000,000 10,995,849 9/12/13 0.11 24,000,000 23,987,973 9/19/13 0.11 31,000,000 30,984,539 Total U.S. Treasury Bills (cost $601,285,801) U.S. Treasury Notes12.1% 4/15/13 0.08 33,000,000 33,021,241 5/15/13 0.09 50,000,000 50,078,335 Total U.S. Treasury Notes (cost $83,099,576) Total Investments (cost $684,385,377) % Cash and Receivables (Net) .1 % Net Assets % At March 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of March 31, 2013 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 684,385,377 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Institutional Reserves Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 17, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 17, 2013 By: /s/ James Windels James Windels Treasurer Date: May 17, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
